Case: 19-20206      Document: 00515461994         Page: 1    Date Filed: 06/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 19-20206                            June 23, 2020
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

KEVIN ANDREW POWE,

                                                 Plaintiff-Appellant

v.

REBECCA ABERETTE BOYKINS, Per Pro, Alabama Department of Human
Resources,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-4629


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Kevin Andrew Powe filed a pro se civil complaint against Rebecca
Boykins, an attorney with the Alabama Department of Human Resources.
Boykins moved to dismiss the complaint on several grounds, including that the
district court lacked personal jurisdiction over her. At the hearing on the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20206      Document: 00515461994        Page: 2    Date Filed: 06/23/2020


                                    No. 19-20206

motion to dismiss, Powe conceded that Boykins had no connection to the State
of Texas. The district court dismissed the complaint without prejudice.
      We review dismissals for lack of personal jurisdiction de novo and the
“district court’s jurisdictional findings of fact . . . for clear error.” In re Chinese-
Manufactured Drywall Prods. Liab. Litig., 753 F.3d 521, 529 (5th Cir. 2014).
Contrary to Powe’s assertion, the district court demonstrated no bias against
him during the hearing. See Liteky v. United States, 510 U.S. 540, 555 (1994);
Andrade v. Chojnacki, 338 F.3d 448, 455 (5th Cir. 2003). Boykins had no
connection to Texas to give rise to either specific or general personal
jurisdiction. See Halliburton Energy Servs., Inc. v. Ironshore Specialty Ins. Co.,
921 F.3d 522, 539–40 (5th Cir. 2019); Lewis v. Fresne, 252 F.3d 352, 358 (5th
Cir. 2001).    The district court committed no error in dismissing Powe’s
complaint without prejudice for lack of personal jurisdiction over Boykins.
      Although Powe also contends that the order of dismissal is “void” because
Boykins’s out-of-state attorney filed the motion to dismiss before the district
court granted the attorney’s motion for leave to appear pro hac vice, the district
court granted the pro hac vice motion before ruling on the motion to dismiss.
Moreover, a district court “has broad discretion to control its own docket and
permit the filing of pleadings.” Smith & Fuller, P.A. v. Cooper Tire & Rubber
Co., 685 F.3d 486, 491 (5th Cir. 2012).
      AFFIRMED.




                                           2